Order entered January 27, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01397-CV

                                  COREY STEELE, Appellant

                                                 V.

                              UG NATIONAL, ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-19-07861

                                             ORDER
       Before the Court is appellant’s original motion for directed verdict, indigence, special

exceptions, and criminal indictment. The motion complains of the trial court’s alleged refusal to

rule on certain matters during a hearing on appellees’ contest to appellant’s statement of inability

to pay and the court’s ruling sustaining the contest.

       We construe appellant’s motion as a motion for review of the trial court’s order on

indigency. See TEX. R. CIV. P. 145(g). Accordingly, we ORDER Dallas County District Clerk

Felicia Pitre to file a clerk’s record containing copies of all filings concerning appellant’s claim

of indigence. We further ORDER Antoinette Reagor, Official Court Reporter for the 68th

Judicial District Court, to file the reporter’s record of all trial court proceedings on appellant’s
claim of indigence. The clerk’s and reporter’s record shall be filed without payment of costs and

no later than February 6, 2020.

       We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre, Ms.

Reagor, and the parties.

                                                    /s/    ROBERT D. BURNS, III
                                                           CHIEF JUSTICE